DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed September 15th, 2021 has been entered. Claims 1-2 and 4-15 are pending. Claims 1, 5 and 7-12 have been amended, claim 2 has been canceled and claims 13-15 have been added by the Applicant. Applicant’s amendments have overcome the claim objections.
Allowable Subject Matter
Claims 1-2 and 4-15 are allowed.
Applicant's amendments and arguments filed September 15th, 2021 have been fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed circuit interrupter, a squib configured to generate gas by combustion; a case accommodating the squib and having a sleeve; and a channel provided to a side wall of the sleeve and connecting between the sleeve and an accommodation, where the moving mechanism includes a piston accommodated in the sleeve; while the squib generates the gas, the gas presses the piston from a first position to a second position; and when the piston is in the second position, the gas is introduced into the accommodation via the channel.
Regarding claim 12, the prior art fails to teach or show, alone or in combination, the claimed circuit interrupter, a squib configured to generate gas by combustion; a first moving mechanism including an excitation coil configured to move the movable contactor from a closed position where the movable contact is connected to the fixed contact to a first open position where the movable contact is 
Regarding claim 15, the prior art fails to teach or show, alone or in combination, the claimed circuit interrupter, a squib configured to generate gas by combustion; a case accommodating the squib and having a sleeve; where the moving mechanism includes a piston accommodated in the sleeve; the gas moves the piston from a first position to a second position, and the piston moves the movable contactor from the closed position to the open position, when the squib generates the gas; and an inner diameter of the sleeve is tapered so as to become narrower in a direction from the first position to the second position and configured to hold the piston to maintain the force on the movable contactor in the direction toward the open position.
The prior art, either alone or in combination can reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833